Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 20, 1995, which denied claimant’s application for reopening and reconsideration.
After claimant defaulted in appearing at an administrative hearing in 1988, the Board ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits. In March 1995, claimant applied to reopen this decision and in April 1995 a hearing was held before an Administrative Law Judge at which claimant and a representative of the employer appeared. After the hearing the Administrative Law Judge determined that claimant had failed to apply for reopening within a reasonable period of time and that he lacked a valid excuse for his failure to do so in a timely fashion; the Board affirmed this decision. Claimant appeals from the Board’s decision. Upon reviewing the record, we find that claimant did not demonstrate a reasonable excuse for his failure to timely move for reopening. Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Crew III and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.